c h i e f c o u n s e l department of the treasury internal_revenue_service washington d c conex-104787-10 date number info release date uil the honorable john shimkus member us house of representatives chatham road suite c springfield il attention------------------ dear congressman shimkus this letter is in response to a letter from your constituent ------------------------ dated date -----------------asked about the reporting requirements for payments to volunteer firefighters and the handling of expenses related to volunteer firefighting the mortgage forgiveness debt relief act of enacted sec_139b of the internal_revenue_code the code to provide members of qualified volunteer emergency response organizations including firefighters an exclusion_from_gross_income for qualified payments a qualified_payment is any payment whether by reimbursement or otherwise that a state_or_local_government provides for services performed as a member of a qualified volunteer emergency response organization the law limits a qualified_payment to dollar_figure for each month during which the taxpayer performs the services thus the maximum income exclusion is dollar_figure for any taxable_year amounts that are excludable under sec_139b are also excepted from wages for purposes of the federal_insurance_contributions_act fica and federal_unemployment_tax_act futa see sec_3121 and sec_3306 of the code these amounts are not subject_to income_tax_withholding see sec_3401 we refer to fica futa and income_tax_withholding collectively as employment_taxes thus the amounts excluded under sec_139b are not subject_to employment_tax withholding and employers are generally not required to report them on a form_w-2 or form 1099-misc however amounts that are in excess of the excludable amount and which are not excludable under any other provision are taxable as wages and may be subject_to employment_tax withholding and are required to be reported on form_w-2 or form 1099-misc depending on the status of the individual as an employee or an independent_contractor non-employee an employer who pays wages to an employee conex-104787-10 is required to furnish the employee with a form_w-2 showing the_amount_of_wages paid and the employment_taxes withheld wages paid to workers who are independent contractors must be reported on form 1099-misc whether a worker is an employee or independent_contractor is determined under the employment_tax regulations and the code see sec_31_3121_d_-1 and sec_31 c - of the employment_tax regulations these regulations provide in general that if the worker provides services under the direction and control of the service_recipient the worker is considered an employee for federal employment_tax purposes the rules reflect common_law principles developed and affirmed over decades by the courts that govern irs policy in the area the tax laws generally apply to volunteer firefighters in the same way they do to other workers the fact that a firefighter may be called a volunteer does not determine his or her status as an employee or independent_contractor when a volunteer emergency responder incurs expenses in connection with his performance as an emergency responder he or she can deduct those expenses as a charitable_contribution to the extent that the expenses exceed the amount of any qualified_payment excluded from gross_income and to the extent that the volunteer emergency response organization is a qualified charity under sec_170 unreimbursed expenditures that qualify as a charitable_contribution include driving expenses up to either the standard mileage rate of cents per mile or the actual vehicle operating_expenses gasoline and oil paid i hope this information is helpful if you have any questions please contact me or ----- -----------------at -------------------- sincerely christopher f kane branch chief branch income_tax accounting
